Title: From George Washington to Heman Swift, 16 April 1781
From: Washington, George
To: Swift, Heman


                        
                            Sir
                            Head Quarters New Windsor 16th April 1781
                        
                        On the receipt of your favor of the 5th I enquired whether the public store had been robbed of the Articles
                            you mention as being found upon the Teamsters—I am informed it has not.
                        I am sorry to say that the Recruits from Connecticut yet come in very slowly, and I fear except prospects are
                            much mended since I was at Hartford that few may be expected—You will be pleased to inform me what were the numbers at the
                            different places of rendezvous, by the last accounts which you had been able to collect. I am &c.

                    